The opinion prepared herein by Mr. Justice WHITFIELD states the issue to be determined.
It is my opinion that the provisions of Sec. 9 of Chapter 6782, Special Acts of 1913, come within the purview of the title to the Act. It is also my opinion that the provision of Chapter 7247, Acts of 1915, amending Sec. 9 of Chapter 6782, supra, by adding paragraph (h) to that Section, is matter properly connected with "the duties of Port Commissioners of the City of Tampa" and does not violate the provisions of Sec. 16 Article III of our Constitution. If this provision could legally have been included in the provisions of Chapter 6782, supra, when it was enacted, then there can be no question that it may be included by subsequent amendment. The Act does not purport to repeal Sec. 4292, R. G. S., 3902 C. G. L., but only provides for the appointment by the Port Commissioners of a Harbor Master to function "within the harbor of the City of Tampa" to carry into effect the provisions of Sec. 21 of Chapter 6782, supra, which is as follows:
"Sec. 21. Full jurisdiction and control is hereby granted and vested in the said Board of Fort Commissioners over any and all wharfs, docks, lands and waters in and adjacent to the City of Tampa to the extent that the same is necessary or proper to carry out and accomplish the objects and purposes of this Act; and the said Board of Port Commissioners is hereby granted power and authority to make, publish, promulgate and enforce by action at law or suit in equity, or other appropriate manner, any rules or orders made by said Board within the jurisdiction and power hereby granted or intended to be granted to said Board."
If the Legislature had amended Sec. 21, supra, using the same language with which Sec. 9 was amended, I doubt that any attack would have been made on the legality of the provision.
It appears to be nowhere contended that any part of Chapter 6782, supra, as enacted in 1913 is unconstitutional or void. The whole act conferred unusual municipal powers on the officers therein created and, therefore, there was, I think, nothing misleading in the amendment here under attack. *Page 82 
I think the information should be quashed and the cause should be dismissed.
ADAMS, J., concurs.